Case: 14-10238   Date Filed: 02/05/2015   Page: 1 of 2


                                                       [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10238
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:11-cr-00513-AT-JFK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MICHAEL ADE ODUKOYA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 5, 2015)

Before TJOFLAT, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-10238     Date Filed: 02/05/2015   Page: 2 of 2


      Jamila M. Hall, appointed counsel for Michael Odukoya in this criminal

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Odukoya’s conviction and

sentence are AFFIRMED.




                                         2